 INTL. LONGSHOREMEN'S UNION LOCAL NO. 8477InternationalLongshoremen's and Warehousemen'sUnion Local No.8 andWaterway TerminalsCompany.Case 36-CP-48October 1, 1971DECISION AND ORDERBY CHAIRMANMILLERAND MEMBERS JENKINSAND KENNEDYOn July 7, 1971, Trial Examiner James T. Barkerissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief. The Charging Partyfileda brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner as modified herein.We agree with the Trial Examiner that Respon-dent's picketing ofWaterway was for an object offorcing or requiring Waterway to recognize or bargainwith it as the representative of the former Interstateemployees whom Respondent sought to force Water-way to hire to do the carloading work. We furtheragree that this picketing violated Section 8(b)(7)(A) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified below andhereby orders that International Longshoremen's andWarehousemen'sUnion Local No. 8, Portland,Oregon, its officers, agents, and representatives, shalltake the action set forth in the Trial Examiner'srecommended Order, as so modified:Delete from paragraph 1(a) of the Trial Examiner'srecommended Order the words "on or after Novem-ber 1, 1969,"and insert the words"or to be employed"before thewords "by Waterway."IThe Respondent has excepted to certain credibility findings made bythe Trial Examiner. It is the Board's established policy not to overrule aTrialExaminer's resolutions with respectto credibilityunless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products,Inc, 91 NLRB 544,enfd. 188 F 2d 362 (C.A. 3). We have carefully examined the record andfind no basis for reversing his findingsRespondent has also excepted to certain findings of the Trial Examinerbased upon the record in an earlier proceeding before this Board involvingthese same parties, 185 NLRB No 35. We regard these findings only asbackground to the issues of this case, and have not relied on them inreaching our decision hereTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Trial Examiner: This matter was heardat Portland, Oregon, on February 4 and 5, 1971, pursuanttoan original charge filed byWaterway TerminalsCompany, hereinafter called Waterway, on November 6,1970, and an amended charge filed by Waterway onNovember 9, 1970. On December 23, 1970, the RegionalDirector of the National Labor Relations Board for Region19 issued a complaint and notice of heanng alleging thatInternational Longshoremen's and Warehousemen's UnionLocal No. 8, hereinafter called Respondent or Local 8, hadengaged in conduct in violation of Section 8(b)(7)(A) of theNational Labor Relations Act, as amended, hereinaftercalled the Act. At the heanng, the counsel for the GeneralCounsel made a closing statement and on March 22, 1971,the Respondent and Charging Party timely filed briefs withme.Upon consideration of the briefs of the parties, and uponthe entire record in this case,' and my observation of thewitnesses, I make the following:FINDINGS OF FACTI.THE BUSINESSOF WATERWAYWaterway Terminals Company has been at all timesmaterial herein an Oregon corporation maintaining itsprincipal office and place of business in Portland, Oregon,and various other facilities in the area of Portland, Oregon.At all times material herein, Waterway has been engaged atsaid places of business and locations in the performance ofwarehousing and cargo exchange services.During the calendar year immediately preceding theissuance of the complaint herein, Waterway received inexcessof $50,000 in the course and conduct of itswarehousing and cargo exchange services from the CrownZellerbach Company and other employers who themselvesannually ship in excess of $50,000 in goods and materials ininterstate commerce directly to States other than the Stateof Oregon.Upon these admitted facts, I find that at all timesmaterial herein Waterway Terminals Company has been aniPursuant to a stipulation of the parties,Ihave relied upon relevantportions of the record in Cases 36-CD-64 and 36-CD-64-2 which, as fullyset forth below,form the background and factual predicate for the instantproceeding.193 NLRB No. 65 478DECISIONS OF NATIONAL LABORRELATIONS BOARDemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.Il.THE LABOR ORGANIZATION INVOLVEDRespondent concedes that Inlandboatmen's Union of thePacific, hereinafter called IBU, and International Long-shoremen's and Warehousemen's Union Local No. 8 arelabor organizations within the meaning of Section 2(5) ofthe Act. I so find.III.THE UNFAIR LABOR PRACTICESA.The IssuesThe contentions of the partiesThe General Counsel contends that the picketing whichcommenced on November 6, 1970, under the direction andauspices of Respondent was for an object of forcingWaterway to recognize or bargain with Respondent inviolation of Section 8(b)(7)(A) of the Act.On the other hand, Respondent contends that thepicketing in question was solely for the object of preservingwork for the employees who had selected Local 8 torepresent them and that the picketing had no recognitionalobjective.B.Pertinent Facts1.Background factsa.The prior proceedingA proceeding under Section 10(k) of the Act was initiatedin Cases 36-CD-64 and 36-CD-64-2, pursuant to chargesfiled by Waterway and IBU alleging that Local 8 hadviolated Section 8(b)(4)(D) of the Act by engaging incertain proscribed activity with an object of forcing orrequiring Waterway to assign disputed work of loading andunloading of railcar freight to employees represented byLocal 8 rather than to employees represented by IBU. Ahearing of 7 days' duration was held in December 1969 andJanuary 1970 before Dale B. Cubbison, Hearing Officer.Thereafter, on August 27, 1970, the Board issued a Decisionand Order Quashing Notice of Hearing,2 wherein it foundthat the picketing of Local 8 directed against Waterway wassolely for the object of preserving the disputed carloadingwork for the employees who had been doing it and who hadselected Local 8 to represent them. The Board furtherfound that the dispute in question was not the type ofcontroversyCongress intended the Board to resolvepursuant to Section 8(b)(4)(D) and Section 10(k) of the Act.Chairman Miller and Member McCulloch dissented fromthe opinion of the Board. They were of the opinion that ajurisdictionaldispute was involved and that the Boardshould determine the merits of the dispute.However, of direct significance in the instant proceeding,at footnote 6 of its Decision, the Board majority observed:We note that we are not called upon in this proceedingto consider whether the picketing may have had arecognitional objective proscribed by Section 8(b)(7).2 185 NLRB No 35.As a consequence, the result we reach should not implythatWaterway had no remedy under that Section of theAct.We further note that our present holding does notturn on whether Waterway's reorganization violatedSection 8(a)(1), (3), or (5).b.The related court proceedingsIn the meantime, the picketing which had commenced onNovember 1, 1969, and which had given rise to thefiling ofthe charges in the aforesaidcase,was enjoined pursuant toan application filed in the United States District Court fortheDistrictofOregon by the General Counsel underSection 10(1) of the Act. Thereafter, on October 22, 1970,following theissuanceof the Board's August 27 Decision,the Court dismissed the temporary injunction which hadearlier issued.c.The underlying dispute(1)The Board's decisionIn its decision in Cases 36-CD-64 and 36-CD--64-2, theBoard found the following facts:The work which gave rise to this proceeding involvesthe loading and unloading of railcar freight at two ofWaterway's terminals in Portland, Oregon-the 3838N.W. Front Street terminal, and also, to a minor degree,the Columbia-Basin terminal.The facts leading up to the present dispute are asfollows:Waterway, a wholly owned subsidiary of CrownZellerbachCorporation, is a freight interchanger,loading and unloading freight atits terminalsupon therequest of shippers and receivers. The bulk of the freightisbrought to the terminals by barge, and is transferredonto either trucks orrail cars.Most of thefreight comesfrom pulp and paper mills owned by Crown Zellerbach.Although Waterway operates several freight terminalsin the Pacific Northwest, the work in dispute centersonly on the two above-mentioned terminals.Prior to the middle of 1968, Waterway subcontractedmost of the work performed at its various terminals,exclusive of truck freight which was usually handled bythe truckdrivers, to two companies-Western Transpor-tation Company, also a subsidiary of Crown Zellerbach,and Interstate Carloading Company. Western, whoseemployees were represented by the IBU, loaded andunloaded both barge and railcar freight at most of theWaterway terminals.With respect to the 3838 N.W.Front Street and the ColumbiaBasinterminals,however,Western handled only barge freight.' Therailcar operations at thosetwo terminalswere per-formed by Interstate whose employees were representedby Local 8, and undera unionshop contract weremembers of Local 8.In 1968,Waterway became Western's successor.Shortly thereafter,Waterway and the IBU negotiated anew collective-bargainingagreementwhich, in accord-ance with a similar provision in the old IBU - Westerncontract, provided,inter alia,that employees represent-IAs was the case throughout its operations,theWesternemployees at the terminals also occasionally handled truck freight INTL. LONGSHOREMEN'S UNION LOCAL NO.8479ed by the IBU would load and unload railroad cars aswell as barges. In accordance with this language, andwith the past practice, theWaterway employeesrepresented by the IBU continued to handle both kindsof freight at the terminals not here involved - workwhich they had theretofore performed asWesternemployees.With respect to the 3838 N.W. Front Street terminal,2however, Waterway took over only the barge operationsconstituting the work previously performed byWestern,and hired the former Western employees to do the work.These employees continued to transport the barge freightto an area, marked off bywhitelines,immediately adjacentto where the railroad cars were to be loaded. There, theapproximately 60 Interstate employees continued to pickup the freight and carry it to the railcars. Theunloading ofthe cars entailed a reverse process. The Interstateemployees also cleaned out the cars, stored the freight sothat the loads were evenly balanced, and sealed the cars.The operations continued in this fashion until the fallof 1969.3 Then, in response to Interstate's request bra rateincrease,Waterway decided to perform the previouslysubcontracted railcar work with its own employees.Accordingly, it notified Interstate that it was terminatingthe subcontract on October 31. Prior to the subcontract'stermination, Local 8, in a letter to Waterwayon October 22in effect asked that Interstate'semployees continue intheirjobs and that its collective-bargaining agreement withInterstate covering these employees remain in effect. Italso offered to bargain, and requested that Waterwayschedule a meeting for that purpose. By letter to the IBUdated October 23,however, Waterway agreed to the IBU'sclaimtothisnew railcar work which Interstate employeeshad been doing. Af ew dayslater,WaterwayinformedLocal8 that it would be guilty of an unfair labor practice if itnegotiated with any other union than the IBU. Waterwayignored the request to continue the Interstate employeesin theirjobs.Waterway, on November 1, took over the railcarfunctionspreviouslyperformed by the Interstateemployees. ButWaterway did not hire any of theInterstateemployees then performing the work. Rather,itadded the railcar duties to the tasks of its terminalworkers, who had previously performed only the bargesegment ofthe freight loading and unloading. AlthoughWaterway also had to hire a substantial number of newemployees to assist in performing these newly expandedduties, there is no evidence to warrant a finding that,but for one or two exceptions, it made any job offers tothe former Interstate employees.Local 8 thereupon picketed Waterway with signsreading "Waterways [sic] Unfair to Longshoremen-ILWU Local 8." The picketing continued until enjoinedby the United States District Court for the District ofOregon, pursuant to the Regional Director's petitionunder Section 10(1) of the Act.2 It appearsthat the ColumbiaBasinterminal handles onlysurpluswork whichcannot beperformedat the 3838 N W Front Streetterminal,andaccordingly,does not havea regularemployeecomplement.As the controversy primarily centerson the mainterminal at 3838N.W. FrontStreet, it is theoperations of thisterminalwhich are described hereindAlldateshereinafter refer to 1969.Upon the basis of the foregoing facts, the Board majorityheld as follows:Here, the evidence is insufficient to establish atraditional jurisdictional dispute between two groups ofemployees. The employees represented by Local 8 wereterminated during the term of an existing collective-bargainingagreement as a result of Waterway'sreorganization. The evidence bearing upon Local 8'sobjectives is limited to its letter of October 22, 1969, inwhich it merely demanded continued employment ofthose presently working and that the collective-bargain-ing agreement applicable to them be given force andeffect.No other demands were made and none can beimplied.On February 4, 1971, Waterway filed with the Board amotion to reopen the record in the CD proceedings. In itsmotion, Waterway urged the Board to reopen the record toreceive additional evidence which was not in existence atthe time of the Section 10(k) proceeding. In pertinent part,through its motion to reopen the record, Waterway soughtto adduce testimony of statements made by Fred Huntsing-er, as agent of Local 8, at a November 2, 1970, meeting withrepresentatives of Waterway which assertedly revealed andserved to establish that "Local 8's objective is not solely thereemployment of terminated employees, but includes thebroader jurisdictional objective of assigning the revisedwork to the ILWU rather than to the IBU."On March 16, 1971, the Board issued an order denyingthe motion and therein observed:Assuming,arguendo,the truth of the evidence nowsought to be introduced, the Board is not persuadedthat it would in any way affect the ultimate determina-tion previously reached that Local 8's dispute wasessentiallywithWaterway over work preservation.Thus, the Board adheres to the view that although theIBU was the beneficiary of Waterway's decision not tocontinue the employment of the former Interstateemployees, that fact does not convert Local 8's work-preservation dispute with Waterway into a jurisdiction-al dispute with the IBU within the meaning of Section(2)Factual details of the work transitionAs found by the Board in its decision, in response toInterstate's request for a rate increase, Waterway decidedto perform the previously subcontracted railcar work withits own employees, and so notified Interstate. By letter ofOctober 10, 1969, Waterway replied to Interstate's writtenrequest for a rate increase, in pertinent part, as follows:We fully understand your problem and in fact havebeen aware of your concern for some time.We have in recent months made changes in ourmethods of merchandise handling at the terminalinvolved.We believe that other method changes arefeasible.We have concluded that through changes inour method of operation we can perform this carloadingfunction at a lesser cost if it is done by WaterwayTerminals Company rather than through a contractor.You are therefore advised that effective midnightOctober 31, 1969 Waterway Terminals Company willperform its own carloading, and the services ofInterstateCarloading Company will be permanentlydiscontinued. 480DECISIONSOF NATIONALLABOR RELATIONS BOARDThe record of the CD proceeding establishes convincing-lythat Interstate's request for a rate increase wasoccasioned by continuing and increasing losses derivingfrom the carloading and unloading services it performed attheFront Street and Columbia Basin terminals. Theevidence reveals that the arbitrary division of work betweenIBU and Local 8-represented employees which prevailed atthe two terminals with respect to the railcar loadingfunctions was an inefficiency factor contributing to thelosses.Other factors of necessity and economy relating toWaterway's useof the new Rivergate facility of Waterwayto handle giant rolls of paper which had previously beenhandled at the Front Street terminal served to decrease therevenues of Interstate.Bearing upon the decision of Waterway to terminate theservices of Interstate is record evidence revealing that underthe fixed tariffs which prevailed, Interstate was paid by therailway companies for its railcar loading and unloadingservices.Waterway received no portion of this payment.Neither Waterway nor Interstate was empowered to changethe allocationwhich the railway companies made toInterstatefor the loading and unloading services itperformed. Interstate was unsuccessful in securing from therailwaysa larger allowance for the carloading andunloading work.Upon its discontinuation of the use of Interstate'sservices,on November 1, 1969, Waterway commencedperforming all of the terminal work at the Front Street andColumbiaBasin terminalswith its own employees.Terminal employees were no longer confined to loading orunloading freight cars but were used in a variety of tasksrelating to the loading and unloading of cargo and itsstorage within the terminal. Although intermingled withother terminaltasks, approximately 20 to 25 man-days ofworktime, i.e., the equivalent of the services of 20 to 25 full-time employees,are expended by terminal employeesperforming carloading and unloading functions. Separatesupervision of the carloading crew was eradicated and theapproximately 185 employees who worked in the employ ofWaterway in December 1969 were thereafter supervised byapproximately 15 individuals in supervisory or managerialcapacities.(3)A new work complement hiredSixty to seventy employees had been employed byInterstate when, on November 1, as found by the Board,Waterway took over the railcar loading functions previous-lyperformed by the Interstate employees. As found,Waterway did not hire any of the Interstate employees thenperforming the work.On October 20, 1969, however, IBU advised Waterwayby letter that it had become apprised of the fact thatWaterway had informed Interstate of its intention toperform carloading work at the Front Street terminal,effectiveNovember1,utilizingits own employees. In theletter, IBU asserted its contractual claim as the exclusivecollective-bargaining representative in a bargaining unitencompassing the work classification of "railcar loading."The letter continued as follows:We would point out to you that this type of work hasconsistently been performed by bargaining unit person-nel whenever performed by your own employees. Thiswas true prior to the establishment of Rivergate and hasbeen true at Rivergatesincerailcar loading began there.We want there to be no question but that this is thejurisdiction of our union as established and confirmedby our Collective Bargaining Agreement and manyyears of past practice.The present bargaining unit employees are entitled tothis work in accordance with their seniority, and thoseon the extra board are entitled to this work before anynew hires are brought in.By letter dated October 23, 1969, Waterway replied toIBU as follows:We are fully aware of our obligation with respect to ourlabor agreement and we do recognize the Inlandboat-men's Union as the exclusive bargaining agent for anywork performed by Waterway employeesas set forth inAppendix A, Section1,Rule B-I of our current laboragreement. It is our intention to integrate carloadingwith warehouse assembly and barge unloading in orderto perform this work as efficiently as possible.We anticipate changing our procedures and methods tosuch an extent that a Terminal Worker will be requiredtocarload products direct from the stock piles,conveyor, or barge, as circumstances and type ofshipment should require.The record in the Section 10(k) proceedings establishes thaton October 24, 1969, in anticipation of need for additionalemployees, Waterway began accepting employment appli-cations.Waterway undertook to appriseInterstateemploy-ees of its interest in receiving applications from them byrequestingHarry Parker, the personnelmanager ofInterstate, and Interstate Supervisors Garber and Hayes to"pass the word" to Interstate employees. Parker spoke withGarber and, in turn, Garber told other Interstate supervi-sors of the interest of Waterway. Garber also informedapproximately 20 or 25 employees of Interstate ofWaterway's interest.Between October 24 and November 1,application forms were filled out by ageneral class ofapplicants in the lunchroom used byInterstateemployees.Although 163 applicationsweresubmitted to Waterwayduring the period, only one Interstate employee applied. Hewas offered employment but declined to accept. FromOctober 24 to November 7, a total of 237 individualsapplied for work at Waterwayas terminalworkers.Waterway hired 40 applicants as terminal workers and thebalanceof the employees comprising the employeecomplement of some 60 or 70 employees was drawn fromthe existing extra-board which operated under the IBUagreement. On November 7, 1969, Waterway ceased takingapplications.(4)Local 8 seeks to bargainIn the meantime, on October 22, Fred Huntsinger,president of 40 Local 8, wrote to Waterway as follows:As a successor employer of our members at yourcarloading facility at 3838 N.W. Front Avenue,Portland,Oregon,we assumethat thosemen willcontinue to work in their present jobs, and that ourcollective bargainingagreementwill remain in full forceand effect.Please be advised that we are prepared to bargainwith you in good faith. INTL LONGSHOREMEN'S UNION LOCALNO.8481Will you please advise us as to time and place of ourmeeting, because it appears to us that time is of primeessence in this matter.On October 28, John Roberts, president of Waterway,responded as follows.This will reply to your letter of October 22, 1969 inwhich you refer to this company as a successoremployer of your members at our carloading facilities.To my knowledge Waterway Terminals Company doesnot now and has not previously employed any of yourmembers.The Inlandboatmeii's Union has made claim thatwork to which you refer falls within the provisions oftheir labor contract with us if performed by ouremployees.Our attorney has advised us that we must meet thesecontractual obligations and that we are not a "successoremployer"We are also advised that it would be anunfairlabor practice for us to negotiate with any otherunion than the IBU.d.The IL WU chargesOn November 3, 1969, Local 8 filed charges alleging that,on or aboutNovember 1, 1969, Waterway had violatedSection8(a)(1), (2), (3), and (5) of the Act by, (1) extendingrecognition to the IBU for the operations of Interstate inPortland, Oregon, at a time when no members of IBU wereemployees of the new operations; (2) discharging itsemployees because of their membership in Local 8; and (3)refusing to bargain with Local 8 concerning Waterway's"successoremployer relationship" for its operations.In due course, on December 17, 1969, pursuant to aninvestigationof the aforesaid charges, the RegionalDirector for Region 19 dismissed the charges concludingthatWaterway had made assignments of the disputed workto its employees in accordance with a valid labor agreementwith IBU; that the investigation had adduced no evidencethat Waterway had refused to employ any former Interstateemployee because of his affiliation with Local 8; and thatunder Board precedent Waterway was not a successor ofInterstate. Local 8 took no appeal from the determinationof the RegionalDirector.e.The present status of IBU and Local 8Respondent is not currently certified by the Board ascollective-bargaining representative of any of the employ-ees of Waterway Similarly no charge has been filed withthe Board under Section 8(a)(2) of the Act, alleging thatWaterway has unlawfully recognized or assisted any labororganization.The current agreement between Waterway and IBU hasbeen,by itsterms, effectivefromMay 1, 1969. Theagreement expires onApril 30, 1972. By virtue of theagreement,Waterway grants exclusive recognition to IBUas the bargaining representative for all employees employedin certain specified job classifications.The agreementexpressly includes in the covered work that of "railcarloading and unloading." At times pertinent, except forclerical employees,Waterway has employed no employeein job classification not encompassed by the recognitionclause of the agreement.2.The alleged unlawful conducta.The November 2 meetingOn October 23, 1970,3 FredHuntsinger,president ofLocal 8, placed a telephone call to John Roberts, presidentofWaterway.Huntsinger was in San Francisco attending ameeting when he learned of the October 22 court actiondismissing the injunction against Local 8. Huntsingerinformed Roberts that in light of the Board decision in theCD case he desired to meet with Roberts for the purpose ofdiscussing the status of members of Local 8 who hadworked for Interstate.Huntsinger told Roberts that hethought it was desirable to work out an arrangement to getthemen back to work.A meeting was scheduled forNovember 2.In due course,a meeting was held on November 2 at theoffice of Fred Huntsinger in Portland,Oregon.The meetingcommenced at approximately 2 p.m. John Roberts, RolandFisher,Roy Snell and Paul Watkins were present on behalfofWaterway.Fisher is the vice president of WaterwaywhileSnellandWatkins are,respectively,operatingmanager and personnel manager of Waterway. FredHuntsinger and Jack Ede, business agent of the Local 8,attended on behalf of Local 8.The meeting commenced with amenities but movedquicklytosubstantivematterswhen Roberts askedHuntsinger his purposes in requesting a meeting.Huntsing-er responded that he wanted to discuss putting the formeremployeesof Interstate who were membersof Local 8 backtowork.Roberts responded that this was not possible inthatWaterway presently had a full complement ofemployees and had a collective-bargaining agreementwhichwould precludeWaterway from acceding toHuntsinger's request.Huntsinger asserted that the Board initsCDdecision had ruled that the carloading work was thatof Local8members and that the thrust of the Board'sdecision was favorable to Local 8. Roberts responded thathe didnot believe that the Board's decision awarded thework to anyone.At thispoint in the conversation,Roberts observed thatWaterway now had"integrated" its operation and that ifWaterway was required to put the employees back to workthere would be some"jurisdictional problems." Huntsingerreplied that he and Dick Hillis of the IBU were friendly andthe relations between Local 8 and IBU were such that hewould attempt to contact Hillis to endeavor to work out anarrangement for the equitable division of the work.Huntsinger observed that on prior occasions this type ofmatter had been satisfactorily resolved between the twounions. Thereupon,from his office Huntsinger attemptedto speak with Hillis by telephone but Hillis could not bereached.When the conversation commenced again,John Robertsreiterated thatWaterway had a collective-bargainingagreement with IBU and that if Waterway placed ILWUmen on the jobs, the IBU would picket Waterway. Robertsadded that he had been so informed by a representative ofIBU.Huntsinger responded that the IBU agreement7All dates herein refer to the calendar year 1970 unless specificallyindicated otherwise 482DECISIONSOF NATIONALLABOR RELATIONS BOARDcontained a no-strike clause which would prevent IBUfrom picketing. However, Roberts disagreed contendingthat the no-strike provision would not have the effect whichHuntsinger ascribed to it. Huntsinger added, "Well, we gota lot of good men, John. Let them picket."Huntsingerfurther stated, "We'll gladly do the work." At this point,PaulWatkins observed that by virtue of the picketing theCompany would run out of products and wouldn't have"anything to stuff in the boxcars." Huntsinger responded,"Well, we'll do that work, too." Huntsinger then leanedback and said, "That's what you were trying to get me tosay."At this juncture in the conversation PaulWatkinsinquired as to the nature of the former agreement betweenLocal 8 and Interstate.Before obtaining an answer Watkinsinquiredwhether,ifLocal 8 made an agreement withWaterway, it would be the "same as the InterstateCarloading Company Agreement." Huntsmger answeredthat because that agreement had expired in December 1969,any subsequent agreement between Local 8 and Waterwaywould have contained provisions "completelydifferent."Thereafter, Fisher inquired whether if Waterway agreedto hire any of the employees in question, they could behired "as members of IBU." Huntsinger replied that theywould have to be hiredasmembersof ILWU. As theconversation continued, Roberts pointed out to HuntsingerthatWaterway was "carloading around the clock." Robertsfurther observed that he was aware that ILWU contractrates called for overtime pay after 6 hours. Roberts askedHuntsinger to explain the effect of the ILWU requirementas applied to Waterway's operations. Huntsinger outlinedan "averaging"procedure for compensating employees. Inthis regard Huntsinger referred specifically to the applica-tion of such an arrangement in contracts between Local 8and grain handlers.In context of the discussion of the no-strike provision ofthe IBU agreement and the discussion of the technique ofaveraging hours for compensation purposes,Huntsingerpointed out that the ILWU agreement did not contain a no-strikeprovisionbut, rather,contained provisions forarbitration.There followed at thisjuncture a generaldiscussion of the contents of the IBU agreement and theILWU agreement. Huntsinger asked Roberts if he had acopy of the ILWU agreement and Roberts responded thathe did not but would like to have one. Accordingly,Huntsinger extracted from his briefcase a copy of anagreement between ILWU and Pacific Maritime Associa-tion and handed it to Roberts.During the discussion, at approximately this juncture,Huntsinger again underscored his desire to have the formeremployees of Interstate given employment by Waterway.Huntsinger stressed that he wanted an "agreement" underwhich the men could work. This led toa discussion ofjurisdictionalcomplicationsand to the necessity of"repainting" the lines on the floor of the terminal whichsignify the work jurisdiction of the IBU members and Local8 members.Huntsinger reiterated that he wanted all of theformer Interstate employees to be given jobs by Waterwayand specified, in this regard, that this would involveapproximately 70 employees.Huntsinger stressed thefinancialhardship that the Interstate employees hadsuffered and Fisher asked if all of the employees had beenwithout work during the time following the transition toWaterway operation of the facility.Huntsinger assertedthat they had been. Fisher again asked if all of theemployees would have to be employed and Huntsingerassertedthat all would have to be with the exception of twowho were no longer available for employment.This led to a discussion of the necessity of paying backwages to the Interstate employees. Huntsinger asserted thatthe total backwagepackage would approximate $750,000.He assured the Waterway officials,however,that thematter of back wages was an individual decision for eachemployee,and that Local 8 was not going to take an officialposition with respect to the issue.Huntsinger observed thatLocal8 would advise the employees to pursue the matter ofback wages.He asserted,however, that he felt theemployees would be less likely to do so if they were offeredemployment.Fisher answered that he thought to requireWaterway to pay back wages in the circumstances wouldconstitute a punitive measure.Huntsinger stated that fromhisunderstanding of practices in the filed and underapplicable labor statutes that this was not so because themen were entitledto backpay.As the meeting reached its termination,Roberts informedHuntsinger that he could not reach a decision on thematters discussed without consulting further with the boardof directors and with legal counsel. Roberts informedHuntsinger that he would let Huntsinger know the decisionofWaterway the next day.Huntsinger agreed that, in themeantime,he would endeavor to contact Dick Hillis and letRoberts know the result of their conversation.Robertsinquired as to the consequences of an inability to reach anagreement.Huntsinger responded that if some agreementwas not reached Local 8 would have to shut down "theentire operation."Huntsinger inquiredif by thatreferenceHuntsinger meant the entire Crown Zellerbach operationor just Waterway.Huntsinger assured Roberts that he wasreferring only to the operations of Waterway. The meetingterminated on this note.The foregoing findings with respect to the meeting ofNovember 2 are based upon a consideration of thetestimony of all of the participants in the meeting. Thetestimony of each vanes with respect to some facets ordetails of the meeting but that of the Waterway officialswho testified tends to be mutually corroborative, while thatofLocal 8 officials,Huntsinger and Ede,tends tocorroborate each other. Each witness confirms thatHuntsinger defined the purpose of the meeting as being toobtain employment for the approximately 70 formeremployees of Interstate who did not retain their employ-ment in the transition in the railcar loading operationwhich,is found by the Board in the CD case,becameeffective on November 1, 1969. Further,the witnesses are in INTL.LONGSHOREMEN'SUNION LOCALNO.8483agreementin confirming that the reach and meaning of thedecision of the Board in the CD case was discussed; thatthe IBU agreement, including the no-strike clause thereof,and the limitations of that agreement upon Waterway'sfreedom to hire former Interstate employees was givenattention; that "a jurisdictional" implication of the hire offormer Interstate employees was considered; the necessityof reachingan "agreement" to resolve the issues wasunderscored by Huntsinger; 4 that during the meetingHuntsingerattempted to contact IBU Business AgentHillis;that during the discussions the ILWU agreementwas presented to Roberts by Huntsinger; and that thematter of backpay and its alleged punitive aspects wasdiscussed.Beyond the foregoing, I have carefully considered therecord testimony, and have given specific consideration tothe witness stand demeanor of the witnesses. In light of this,the foregoing findings with respect to the November 2meeting,where they depart from the testimony ofHuntsinger and Ede, are based upon the credited testimonyof John Roberts, Roland Fisher, Roy Snell and/or PaulWatkins. In the main, except for variations in the phrasingand in description of intra-meeting chronology, thetestimony of the company officials is mutually consistent.The principal departure of substance among these latterwitnesses,whose version of the meeting I credit, is withrespect to whether, in terms, Huntsinger demanded thatWaterway enter a collective-bargaining agreement withLocal 8. The testimony of Roberts and Snell infers thatHuntsinger made a direct demand that Waterway negotiatea collective-bargaining agreement with Local 8, while thatof Fisher and Watkins suggests that Huntsinger made nosuchdirectdemand, but, rather, stressed the need forreaching an "agreement" which would facilitate theemployment of the entire group of former Interstateemployees. I credit Fisher and Watkins in this regard.Fisher convincingly asserted that Huntsinger avoided theuse of the term "contract," and the testimony of Huntsingerand Ede lends support to this appraisal. However, thetestimony of record convinces me that the conversationduring this meeting, which was not a brief or perfunctoryone,did turn to a consideration and evaluation ofcontractual terms governing compensation, hours andterms of employment. I am convinced that Huntsingeravoided an overt demand for a negotiated collective-bargaining agreement between Waterway and Local 8, but,nonetheless, through the meeting, urged upon the Water-way officials an accommodation which, with or without thegood auspices of IBU, would result in a displacementwhich, with or without the good auspices of IBU, wouldresult ina displacement of IBU members in favor of Local8 members, and under terms agreeable to Local 8.My analysis of the record, and my observation of thewitnesses,requires me to reject the testimony of Huntsingerand Ede to the effect that Huntsinger was not queried as tohis willingness to permit the Interstate employees to workunder the terms of the IBU agreement; that no discussion4 In light of Huntsinger's own testimony on cross-examination, thetestimony of Waterwaywitnesses,and the concessions of Everett Ede oncross-examination when confronted by the contents of an affidavit byHuntsingerwhich Ede had previously adopted as his own, I do not credittranspired relating to wages, hours, or working conditions;or that there was no discussion of an "averaging" formulafor computing wages.b.The November 3 telephone conversationAs agreed at the November 2 meeting, on November 3Huntsinger called Roberts. Huntsinger commenced theconversation by informing Roberts that he had met withHillisand that they had been unable to reach anyunderstanding with respect to Waterway's employ of theformer Interstate employees. Roberts responded that hehad conferred with the board of directors and legal counseland that their decision was that theagreementwith IBUprecludedWaterway from hiring the employees. Robertstold Huntsinger that by hiring the employees the Companywould be breachingits agreementwith IBU and would bevulnerable to a suit for breach of contract. Huntsingerresponded, "Well, John, you know what I have to do."Huntsinger added that it would be unnecessary forWaterway to expend money in hiring additional guardsbecause "they were going to be orderly and play everythinglegal."The participants to the telephone conversation, as well asPaulWatkins who was present in Roberts' office on theoccasionof the telephone call and heard Roberts'contribution to the conversation, testified concerning thisincident. The testimony of each witness as to the relevantaspects of the conversation varies from that of the other. Iam convinced that during the conversation, neitherHuntsinger nor Roberts, in specific terms, made referenceto the inability of Waterway to enter into a contract withLocal 8 as the substance of testimony of Roberts andWatkinsinfers.On this score, I credit Huntsinger.c.The picketingAt approximately 6:30 a.m., on November 6, Local 8commenced picketing the main terminal of Waterway. Thelegend on some picket signs read "Waterway Unfair toEmployees and to Members of ILWU, Local 8." On othersigns the legend was the same except that between thewords "employees" and "members" the words "and to" didnot appear.By November 9, the picketing had spread to theRivergate and ColumbiaBasin terminalsof Waterway. OnJanuary 14, 1971, picketing ceased atall terminalsby virtueof the voluntary action of Local 8. In the interim, prior toJanuary 14, a hearing had been held before Judge Goodwinin the United States District Court in the District ofOregon, upon an application for an injunction underSection 10(1) of the Act. The temporary injunction issuedon January 25, 1971.d.The correspondenceIn the meantime, commencing with a letter datedNovember 11, from Fred Huntsinger to Waterway, Local 8and Waterway exchanged correspondence relating to theEde's testimonyto the effect that at the meeting the discussion was castentirely in terms of workingout an"arrangement"to get former Interstateemployees back to work Rather,Iconclude that the term"agreement" wasin fact employed. 484DECISIONSOF NATIONALLABOR RELATIONS BOARDemployment of former employees of Interstate and thecessation of picketing.The November I I letter read as follows:IfWaterways Terminals offers employment to all of theworkmen,members of Local 8,ILWU, employed byInterstateCar Loading Company at the time Water-ways Terminals commenced car loading operations,Local 8,ILWU will cease picketing.Reinstament[Reinstatement]of such employees is theobject of the picketing now in progress.We still hold open the right of these men to their backwages.Please advise us of an early date and time for ameeting on this latter issue.By letter dated November 16, from John Roberts to FredHuntsinger, Roberts,in pertinent part,wrote as follows:Before giving your proposal further consideration, weneed to know the terms and conditions under which youpropose that this employment be offered. Do youintend that these employees be offered carloading workor whatever work might be available?Do you proposethat they be offered work only at 3838 [Front Street] oratotherWaterway Terminals locations? Do youpropose that they be offered employment subject to theterms and conditions presently applicable to all otheremployees in whatever classification of employmentmight be offered?Assuming offers of employment weremade,is your offer to cease picketing a continuing andunconditional proposal?In response, Frank Pozzi,attorney for Local 8,wrote, insubstance,that(1) the employees were"willing,ready, andable to work carloading or in other categories"; (2) that theemployees should"be offered work in the metropolitanarea of Portland,Oregon"; (3) that the employees must be"offered employment subject to such conditions as otheremployees in the same job classification";and (4)that theoffer to cease picketing was a continuing and unconditionalproposal assuming"all the men involved will be offeredemployment promptly."On November 23, William F. Lubersky,attorney forWaterway,dispatched a letter to Frank Pozzi, attorney forLocal 8,which read as follows:In looking over your letter of November 18, 1970 toJohn Roberts it seems to me that there is a possibleinconsistency which needs clarification. In your answerto John'sthirdquestion you state that the unionproposes that the persons involved be offered employ-ment"subject to such conditions as other employees inthe same job classification." In our telephone conversa-tion of last Thursday you said that you recognized thatthismeant that they would go to work under the IBUcontract and would,therefore, be subject to the unionshop clause of that contract, which would mean thatafter30 days from their date of employment byWaterway they would be required to become membersof the IBU.In your answer to the second question,however, youindicate that the men should be "offered work in themetropolitan area of Portland,Oregon."The IBUagreement does not provide for people being employedin any particular location.If the offer of employmentwere made and accepted,the new employee would goon the extraboard andwould be given such work as wasavailable in accordance with the extra board rules.Extra boardemployees are sometimes assigned to theoutports as well as to one of the Portland terminals. Aman might work in St.Helensone dayand in Portlandon another,or in Camason one dayand in Portland onanother.While Isee no basis upon which any of Interstate'semployeeswould haveany legal claim to employmentby Waterway,we are nevertheless exploring the union'sproposalas a method of eliminating the problem. Inorder thatthe union's position be clear,Iwould like toknow whether I correctlyunderstand it as an offer topermanentlydiscontinue picketing if employment wereto be offered to all those persons whowere employed byInterstate during thepayroll periodimmediately priorto November1, 1969, with the further recognition thatthey would be employedunder the terms and condi-tions of the contract covering the bargaining unit, whichwould meanthat theywould initially go on as extraboard employeeswith all of the rights,but only thoserights,enjoyed byany other employee on the extraboard. If I do not correctlystate the union position,would you let me knowany areas in which I have notdone so.By letter datedNovember 24, Frank Pozziresponded asfollows:Ithought Mr.Huntsinger's letter to John Robertsand my ownletter toMr.Robertsof November 18,1970wereclear,but for further clarification, theproposalof Local 8 envisaged full-time employmentunder theIBU contractfor the Interstate men, and, inreturn,the picketing would cease.On November 27, William Luberskyrespondedby letteras follows:Thiswill acknowledgeyour letter of November 24,1970.Your letterseems to confuse rather thanclarify.You indicatedinyour earlier letter and in ourdiscussionsthatLocal8was asking only that theemployees who were working for Interstate at the timeof the takeover "be offered employment subject to suchconditionsasotheremployees in the same jobclassification,"i.e.meaning the termsof the IBUcontract.Your letter of November24 refers to full-timeemployment. As I indicated in myletter,the termsapplying toother persons hired underthe IBU contractwould involveassignment to the extraboard. There isno way under the IBUagreement that such anemployee can be guaranteed full-time employment.Istill need to know whetheryour proposalcontem-plates these people being placed on the extra board aswould anyother hire or whether you are seeking somespecial status, i.e. guarantee of full-time employment.On November 30, FrankPozzi dispatched the followingletter toWilliam Lubersky:In responseto your letter of November 27, 1970, ourproposal contemplates full time employment for all ofthe Interstate production employeesand such employ-ment to beforthwith. INTL. LONGSHOREMEN'S UNION LOCALNO.8485e.Respondent's alleged objectivesFred Huntsinger testified that he entered the November 2meeting after policy discussions with other officers of Local8 and with delegates of the Union who were in attendanceat the San Francisco caucus which Huntsinger hadattended just prior to November 2. Huntsinger testified heattended the November 2 meeting, "recognizing that the[Board's CD ] decision merely indicated that the picket linesin the original case were not jurisdictional, [feeling] that thesame type of action could necessarily be taken, and that thepolicy of the Union basically was to get the men their jobsback as a matter of trade union principle." Huntsmgerfurther testified, in substance, that theinitialpicket line in1969 had been established "(t)o get the men theirjobs backand get them back to work . . (a)nd to require a contracttobe signed by Waterways [sic] Terminals with theLongshoremen Union." Huntsinger further testified thatthe purpose of the November 2 meeting was to reach anagreement or "understanding" betweenWaterway andLocal 8 "to give the guys [Interstate employees] their jobsback." He denied that he envisioned reaching a formalcollective-bargaining agreement with Waterway concerningthe terms and conditions of employment of formerInterstate employees and he further denied that the purposeof the November 6 picketing was recognitional.ConclusionsThe Respondent contends, in substance, that thepicketing here in issue was for the sole purpose of bungingeconomic pressure to bear to cause Waterway to hireformer employees of Interstate. Respondent asserts thatthis objective is established not only by credible evidence ofrecord pertaining to the November 2 meeting but by thecorrespondence of Local 8 with Waterway after picketingcommenced.On the other hand, the General Counsel contends thatthe picketing had an unlawful recognitional object and wasconducted at a time when IBU possessed the status of thelawfully recognized collective-bargaining representative ofthe employees of Waterway and a question concerningrepresentation could not be raised under the applicableBoard contract bar rules. In this regard, the GeneralCounsel asserts that the most recent picketing of Respon-dent was but a continuation of one aspect of the earlierpicketing which led to the filing of the CD charges and tothe Section 10(k) hearing and decision. In this regard, theGeneral Counsel contends that, as Huntsinger conceded,one purpose or objective of the former picketing was toforceWaterway to engage in collective-bargaining negotia-tions concerning the terms and conditions of employmentof employees performing the carloading and unloadingfunctions at the Front Street terminal. The GeneralCounsel further asserts, in substance, that the Respondent'spost-November 2 correspondence may not be viewed as the5Local 259,InternationalUnion,United Automobile,AircraftandAgricultural ImplementWorkers of America, UAW, AFL-CIO (Fanelli FordSales, Inc),133 NLRB1468 InFanellithe Board majority,in answeringthe contention of its dissenting member who asserted that underLewisFood Company,115NLRB890, the Board should find a recognitionalobject to exist and a Section8(b)(7)(C)violation to have occurredobservedas follows "It may not be gainsaid, of course,that picketing for andisclaimer of recognitional rights, but, rather, constitutes afrivolous, if disguised, effort to surplant IBU as thecollective-bargainingrepresentativeof employees em-ployed at the Front Street terminal.Waterway joins the General Counsel in his principalcontentions, asserting its view that the prevailing IBUcontract applied as an accretion and became a bar to anyquestion concerning representation until such time as theWaterway contract with IBU expires on April 30, 1972.Waterway cites in support of this accretion contention theabsorption, coincident to the termination of the Interstatecarloading contract, of the carloading functions as anintegrated part of the terminal work at the Front Streetterminal. Further,Waterway contends that Respondent'scorrespondence, viewed in its most favorable light, was, atbest, an ineffectual effort tochangethe object of picketingwhich had already commenced. Additionally, contendsWaterway, even if,arguendo,the picketing were to beviewed as solely for the purpose of forcing Waterway tohire former Interstate employees, this fact would beunavailing as a defense under the "total circumstance" testrecognized by the Board in its decision inFanelli Ford.5Section 8(b)(7)(A) of the Act provides that,Itshallbe an unfair labor practice for a labororganization or its agents to picket or cause to bepicketed, or threaten to picket or cause to be picketed,any employer where an object thereof is forcing orrequiring an employer to recognize or bargain with alabor organization as the representative of his employ-ees,or forcing or requiring the employees of anemployer to accept or select such labor organization astheir collective bargaining representative, unless suchlabor organization is currently certified as the represent-ative of such employees: (A) where the employer haslawfully recognized in accordance with this Act anyother labor organization and a question concerningrepresentation may not appropriately be raised undersection 9(c) of this Act.In order to prevail in this proceeding alleging a violationof Section 8(b)(7)(A) the General Counsel must establish,(1) thatWaterway at all pertinent times has lawfullyrecognized the IBU as the exclusive collective-bargainingrepresentative of employees performing the railcar loadingfunctions; (2) that a question concerning representationcould not properly be raised under Section 9 of the Act atthe time the Respondent engaged in picketing; and (3) thatthe picketing in question was for the purpose of securingrecognition for Local 8, or of requiring Waterway to engagein collective bargaining with Local 8 concerning wages,hours, or terms or conditions of employment of employeesperforming the carloading functions at Waterway's FrontStreet and ColumbiaBasin terminals.6The Respondent concedes that it is not currently certifiedby the Board as the collective-bargaining representative ofany of the employees of Waterway and that no charge hasemployee'sreinstatementmay in somecircumstances be used as a pretextfor attaining recognition as collective-bargaining representative of all theemployeesin a certain unit But before we are willing to infer suchbroaderobjective, some moreaffirmative showing of suchobjectmust be madethan exists here"6 SeeNationalMaritimeUnion of America, AFL-CIO (Overseas CarriersCorporation),174 NLRB No 36 486DECISIONSOF NATIONALLABOR RELATIONS BOARDbeen filed with the Board under Section 8(a)(2) of the Act.Moreover, the instant record accords no substantial basisfor finding that the recognition accorded IBU by Waterwayis other than lawful. There has existed at all pertinent timesa collective-bargaining agreement between Waterway andIBU, valid on its face, extending recognition to IBU ascollective-bargaining representative of employees perform-ing railcar loading functions. It is well established that inthe absence of a timely and meritorious charge raising theissue,an employer's recognition of a labor organization asthe collective-bargaining representative of its employeesmay not be collaterally challenged in a Section 8(b)(7)(A)proceeding.? To be certain, the basic collective-bargainingagreement between Waterway and IBU is not here open tochallenge for it had its origins at a time prior to Waterway'sassumption of the carloading work performed by Interstateat the Main Street and Columbia Basin terminals ofWaterway. In connection with an evaluation of the legalityofWaterway's extension of recognition to the IBU as thebargaining representative of the employees here inquestion, however, it is here pertinent to observe that indismissing unfair labor practice charges filed againstWaterway by Local 8, considered above, the RegionalDirector for Region 19, pursuant to investigation, deter-mined that, (1) Waterway had made assignments of thedisputed work to its employees in accordance with a validlabor agreement with IBU; (2) that Waterway had notrefused to employ former employees of Interstate becauseof their affiliation with Local 8; and (3) Waterway was nota successor in law to Interstate, the former employer ofLocal 8 members.There is much in the record of the CD proceedingssupporting the conclusion that Waterway's determinationto discontinue the services of Interstate and to assume theperformance of the railcar loading tasks utilizing its ownemployees was based solely on considerations of economy.Similarly, factors of efficiency deriving from integration ofwork tasks under a single supervisory hierarchy appear tohave been contemplated as a derivative benefit of thedecision. These decisions, taken upon business judgments,afford insufficient basis for imputing to Waterway anunlawful motive designed to circumvent any potential orinchoate contractual obligation to Local 8. Concomitantly,itfollows that there derives from these decisions ofWaterway, or from Waterway's actions, no basis sufficientfor finding thatWaterway's recognition of IBU as thecollective-bargaining representative of employees beingemployed to perform the carloading work was an unlawfulstratagemfor circumvention. Further, the CD record lendssupport to Waterway's contention that the new employeecomplement, by reason of its integration functionally andoperationally with the existing unit of terminal employeesrepresented by IBU became an accretion to the existingunits In the circumstances, as I find that there existed at alltimes relevant herein, a collective-bargaining agreementbetweenWaterway and IBU, valid on its face, and ofreasonable duration, the General Counsel correctly con-7SeeInternationalHod Carriers,eta! (RomanStone ConstructionCompany),153NLRB 659,Local No 8280, United Mine Workers ofAmerica (Leatherwood No I Mine ofBlue DiamondCoal Company),166NLRB 271.8 SeeNationalMaritime Union of America, AFL-CIO,174 NLRB No.tends that, under the Board's contract or rules, no questionconcerning representation could appropriately be raised.9There remains the question whether Respondent'spicketingwas for an object proscribed by Section8(b)(7)(A). I find that it was and that the picketing had arecognitionalobject.The evidence pertaining to themeeting of November 2 establishes that Respondent soughtthe immediate employment of all but two Local 8 memberswho had previously been employed by Interstate. Moreo-ver, it is clear from the evidence that Respondent wasdemanding the employment of these Local 8 adherents totheeffectiveexclusionof an equivalent number ofWaterway employees represented by IBU. While Respon-dent'sagent,Huntsinger, avoided seeking, during thecourse of the meeting, the immediate formulation orexecution of a collective-bargaining agreement grantingrecognition to Local 8, it is clear that he manifested ademand for an efficacious "agreement" to resolve jurisdic-tional conflicts.While vague in substantive terms, it isnonetheless patent that Huntsinger was demanding as thepriceforwithholding pickets an arrangement whichprovided for the employment of Local 8 adherents,effectively accomplishing the mass displacement of IBUmembers. It is furtheressentialto conclude from theevidence of record that the arrangement which Huntsingervisualized as acceptable in accomplishing these ends wasone which would embrace wage terms and employmentconditions satisfactory to Local 8. Thus, the recordestablishes that during the November 2 meeting, Huntsing-er demanded the hire of virtually all former employees ofInterstate, explored withWaterway representatives sub-stantive wage and hour considerations looking toward thehire of Local 8 members; and on November 3, whenWaterway informed Respondent that it could not grantRespondent's demands, Respondent confirmed its inten-tion to picket. Viewed realistically, the immediate objectiveof Respondent's demands and the inevitable consequenceofWaterway's acquiescence would have been the establish-ment of Local 8 as the dominant voice in the representationof the 60 or 70 employees affected by the change.Becausethe record renders clear the fact that Respondent wasseeking to force a return, at leastpro Canto,toajurisdictionally dichotomous arrangement affecting termi-nal operations which would permit Respondent to viablyrepresentLocal 8 members under employment termsagreeable to Respondent, it is not here determinative thatthe 60 or 70 affected employees may not have constituted amajority of the reconstituted unit of employees to which, asfound, the new hires had been joined as an accretion,10In the circumstances defined, it is essentialto concludethat the picketing which sought mass displacement of IBU-represented employees in favor of Local 8 members, and onterms agreeable to Local 8, had an immediate recognitionalobject and was not for the sole purpose of gaining"reinstatement" or employment for Local 8 members.iiNor does the correspondence in which the Respondentengaged, after erecting the picket line, serve to override the36 (TXD)9 See,e.g.,Local 378,Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, (Waldbaum, Inc),153 NLRB 1482.10CfGazette PrintingCompany,175 NLRB No. 17711 In reaching this conclusion,itisnot essential to rely upon INTL. LONGSHOREMEN'S UNION LOCAL NO. 8recognitional character of the picketing. AsWaterwaycontends,whether picketing is imbued with anobjectofforcing "reinstatement" of employees has at the same timea recognitional object is governed by all the surroundingcircumstancesand facts.12 It is essentialhere to considerthat despite the Regional Director's dismissal of its chargesof unlawful conduct by Waterway in the selection of itsemployee complement,Respondent persisted throughpicketing and threats thereof in seeking a completesubstitution of Local 8 members for IBU members. In thecircumstances, the picketing could not reasonably beviewed as having as its purpose the protest of unfair laborpractices on the part of Waterway. ThisissobecauseRespondent had no cogent legal basis, in view of theRegionalDirector's dismissal of its charges, which actionwas not appealed, for contending that Waterway had actedimproperly under the Act.13 Respondent did, however,have ample basis for knowing that to grant its demands,Waterway would be required to abrogate employment,seniority and other contractual rights of the 60 or 70 IBUadherentswho would, of necessity, be replaced byWaterway's acquiescence to Respondent's demands. Hav-ing found that on November 2 and 3 Respondentthreatened picketing to support recognitional demands,and having further found that Respondent envisaged andadvocated a return to terminal loading operations whichwould reestablish jurisdictional demarcations, I am notpersuaded that Respondent's correspondence accuratelydefined the real object of the picketing. Rather, as theGeneral Counsel and Waterway contend, I am of theopinion that the correspondence initiated after the initialcharge herein must be viewed with skepticism. I find that,on the record as a whole, Respondent's actions, asadditionally gauged by the character and consequences ofits demands,are inconsistentwith its subsequent disclaimerof a recognitional object.14Iaccordingly find that Respondent's picketing was for arecognitional object proscribed by Section 8(b)(7)(A) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofWaterway described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.Huntsinger'salleged testimonial concession that the renewed picketingcontinued the recognitional,or collective-bargaining,objectiveof the initialpicketingHuntsinger'stestimony,considered in its entirety,must beviewed as denying the existence of such objectivesMy conclusion thatRespondent did, in fact, harbor and act pursuant to these objectives does,however, find support in thetotality ofthe record which requires rejectionof Huntsinger's ultimate assertions12Local259,InternationalUnion,United Automobile, Aircraft andAgricultural ImplementWorkers of America, UA W, AFL-CIO (Fanelli FordSales, Inc), supraV. THE REMEDY487Having found that the Respondent has engaged incertain unfair labor practices, I shall recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Waterway Terminals Company is an employerengaged in commerce and in operations affecting com-merce within the meaning of Section 2(2), (6), and (7) of theAct.2.International Longshoremen's and Warehousemen'sUnion Local No. 8 and Inlandboatmen's Union of thePacific are labor organizations within the meaning ofSection 2(5) of the Act.3.By picketing at the Main Street and Columbia Basinterminals of Waterway, and at other Waterway facilities inthe metropolitan area of Portland, Oregon, including theRivergate terminal of Waterway, with an object of forcingor requiringWaterway to recognize and bargain with theRespondent as the collective-bargaining representative ofthe employees of Waterway hired on or after November 1,1969, to perform,inter alia,carloading and unloadingfunctions, and with a further object of forcing or requiringsuch employees to accept or select the Respondent as theircollective-bargainingrepresentative,ata time whenWaterway had lawfully recognized the IBU as thecollective-bargaining representative of such employees, anda question concerning representation could not be raisedunder Section 9(c) of the Act, the Respondent has engagedin,and is engaging in, unfair labor practices within themeaning of Section 8(b)(7)(A) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 15ORDERRespondent, International Longshoremen's and Ware-housemen's Union Local No. 8, its officers, agents, andrepresentatives, shall:1.Cease and desist from picketing, or causing to bepicketed,or threatening to picket the Main Street,ColumbiaBasin orRivergateterminalsofWaterwayTerminals Company, or any otherfacilitiesof Waterway inthe metropolitan area of Portland, Oregon, or of any otherfacility of any other employer, with an object of forcing or13Cf.Waiters & Bartenders Local 500,etc(MissionValleyInn),140NLRB 43314Gazette Printing Company, suprai5 In the event no exceptionsare filedas provided by Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions, and recommendedOrderherein shall, as provided inSection 102 48 ofthe Rules and Regulations,be adoptedby the Board andbecome itsfindings, conclusions,and Order, and all objectionstheretoshall be deemedwaived forall purposes. 488DECISIONSOF NATIONALLABOR RELATIONS BOARDrequiringWaterway to recognize and bargain with theRespondent as the collective-bargaining representative oftheemployees employed by Waterway on or afterNovember 1, 1969, to perform carloading and/or unload-ing functions or with a further object of forcing or requiringsuch employees to accept or select the Respondent as theircollective-bargaining representative at a time when Water-way had lawfully recognized the IBU as the collective-bargaining representativeof such employees, and aquestion concerning representation could not be raisedunder Section 9(c) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post in at its business offices and meeting halls copiesof the notice attached hereto and marked "Appendix." 16Copies of said notice on forms to be provided by theRegional Director for Region 19, shall, after being dulysigned by an authorized representative of the Respondent,be posted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to members are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b)Mail forthwith to the aforesaid Regional Director forRegion 19, signed copies of said notice for posting byWaterway, if it is willing, in places where notices to itsemployees are customarily posted.(c)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of the receipt of thisDecision, what steps have been taken to comply herewith.1718 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading"Posted byorder of the NationalLaborRelations Board"shall be changed to read"Posted pursuant to a judgment of the United StatesCourtof Appealsenforcing an order of the NationalLaborRelations Board."17 In the event that this recommended Order is adoptedby the Boardafter exceptions have been filed, this provision shall be modified to read-"Notify theRegional Director for Region 19,inwriting,within 20 daysfrom the date of this Order, what steps the Respondent has taken tocomplyherewith "APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT, under conditions prohibited bySection 8(b)(7)(A) of the Act, picket, or cause to bepicketed,or threaten to picket, theMain Street,Columbia Basin or Rivergate terminals of WaterwayTerminals Company, or any other facility of Waterwayin the Portland, Oregon, metropolitan area, or any otherfacility ofWaterway, or any other employer, where anobject thereof is to force or requireWaterwayTerminalsCompany, or any other employer, torecogmze or bargain with us as the representative ofemployeesemployed to perform carloading andunloading tasks, or forcing or requiring such employeesto accept or select us as their collective-bargainingrepresentative.INTERNATIONALLONGSHOREMEN'S ANDWAREHOUSEMEN'SUNIONLOCAL No. 8(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This Noticemust remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this Notice or compliance withitsprovisions,may be directed to the Board's Office, 310Six Ten Broadway Building, 610 S.W. Broadway, Portland,Oregon, 97205. Telephone 226-3431.